DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102018214218.1, filed on 08/22/2018 was received with the present application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Tina Thomas on 03/24/2022.


The claims in the application has been amended as follows
In claim 11, line 3, the limitation “a fastening component such as a screw, wheel axle and the like” has been amended to read -- a fastening component that is a screw or a wheel axle --.
In claim 13, line 1, the limitation “The derailleur mechanism of Claim 1” has been amended to read -- The derailleur mechanism of Claim 12 --.
In claim 16, line 3-4, the limitation “a fastening component such as a screw, wheel axle and the like” has been amended to read -- a fastening component that is a screw or a wheel axle --.
In claim 18, line 2, the limitation “a gear shift deflection structure” has been amended to read -- the gear shift deflection structure --.
In claim 18, line 2-3, the limitation “a displacement deflection structure” has been amended to read -- the displacement deflection structure --.
In claim 20, line 3, the limitation “a fastening component such as a screw, wheel axle and the like” has been amended to read -- a fastening component that is a screw or a wheel axle --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-20 and 22-23 are allowed.
Claim 21 was cancelled by the applicant in the amendments filed on 03/14/2022. 

the cable pull transmission device including a gear shift deflection contour with a larger radial spacing defining a gear shift winding region, and a displacement deflection contour with a smaller radial spacing defining a displacement winding region; the gear shift deflection contour designed to receive a gear shift cable pull portion (which runs between a gear shift actuating device and the derailleur mechanism) that bears along the gear shift winding region, and the displacement deflection contour designed to receive a displacement cable pull portion (which runs between the displacement deflection contour and a movement coupling device of the derailleur mechanism) that bears along the displacement winding region; wherein, the gear shift deflection contour and the displacement deflection contour are connected together for common rotational movement about the rotational axis; and wherein, either the larger radial spacing or the smaller radial spacing has a non-uniform value/ radius over the respective winding region, so that the cable pull transmission device provides a variable transmission ratio based on the rotational position of the cable pull transmission device relative to the base component during operation. 
Wessel et al. (German Patent Application DE19915334A1 hereinafter referred to as “Wessel”) appears to be the closest related prior art to applicant’s claimed invention. That is, Wessel teach (Figure 2) a derailleur mechanism (rear derailleur 1) for a rear wheel derailleur of a bicycle (derailleur system on a bicycle, which includes the rear derailleur 1, the Bowden cable formed by the cable 7 and the cable sheath 8, and the remote control is attached to the handlebar of the bicycle), comprising: a base component (upper joint head 3 with holder 5) which is 
Nevertheless, Wessel fail to explicitly teach, the larger radial spacing (first curved path/ cam track R1) or the smaller radial spacing (second curved path/ cam track R2) having a non-uniform value over the respective winding region (arcuate portions of the first curved path/ cam track R1 and the second curved path/ cam track R2 that are in contact with corresponding cable 7 and auxiliary cable 7a). On the contrary, the larger radial spacing that defines the gear shift winding region and the smaller radial spacing that defines the displacement winding region of the cable pull transmission device taught by Wessel, both appears to be substantially uniform or has the same arcuate dimensions/ radius throughout their respective rotational angular ranges/ 
Accordingly, the derailleur mechanism and the bicycle with said derailleur mechanism, claimed by the applicant in respective claims 1-20 and 22-23, are both determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654